COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-439-CV
 
 
1998 SATURN,                                                                   APPELLANT

VIN
1G8ZH5282WZ106822
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Richard Tharpe attempts to appeal from the trial
court=s judgment signed
August 8, 2006.  Appellant did not file a
postjudgment motion to extend the appellate deadline; his notice of appeal was
therefore due September 7, 2006.[2]  But he did not file a notice of appeal until
November 20, 2006.
Because the notice of appeal was untimely, we sent a letter
to Appellant requesting a response showing grounds for continuing the appeal,
as it appeared we lacked jurisdiction.[3]  Appellant=s response
requesting a continuance did not show grounds for continuing the appeal.  Accordingly, we dismiss this case for want of
jurisdiction.[4]
 
PER CURIAM
PANEL D:    DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED:
 February
8, 2007




[1]See Tex. R.
App. P. 47.4.


[2]See Tex.
R. App. P. 26.1 (providing that notice of appeal must be filed within
thirty days after the judgment is signed).


[3]See Tex. R. App. P. 25.1, 26.1 (together
providing that appellate court has jurisdiction when notice of appeal is
timely).


[4]See Tex. R. App. P. 42.3(a), 43.2(f).